DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 15 May 2019.  The instant application claims priority to U.S. Application No. 14/672,630, which has a priority date of 30 March 2015.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 May 2019 and 10 August 2020 are being considered by the examiner.

Drawings
The drawings were received on 15 May 2019.  These drawings are accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-20 are directed to a Bloom filter and may be considered software per se as they fail to recite the use of any hardware components within the claim limitation.  That is, the claims fail to recite the integration of the claimed features within a computer hardware system for execution.  While the claim discloses that a Bloom filter comprises a plurality of “hardware accelerators,” it is indefinite as to whether said “hardware accelerators” exclusively comprise of a hardware component.  While paragraph [0048] of the Specification provides that “[t]he hardware accelerators 606 may be FPGAs, ASICs or other types of accelerators,” said disclosure fails to preclude the “other types of accelerators” from being strictly software.  Therefore, since the claims simply recite but simply recite steps of implementation, said claims constitute non-statutory subject matter since they fail to fall within a statutory category.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korycki et al, USPGPUB No. 2016/0110391, filed on 21 October 2014, and published on 21 April 2016, in view of Boulet et al, U.S. Patent No. 5,740,326, filed on 7 June 1995, and issued on 14 April 1998.
As per independent claim 1, Korycki, in combination with Boulet, discloses:
A Bloom filter comprising: 
a plurality of hardware accelerators {See Korycki, [0087], wherein this reads over “Hardware elements may include components of an integrated circuit or on-chip system, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), and other implementations in silicon or other hardware devices”};
wherein at least one bit vector for the Bloom filter is partitioned across the plurality of hardware accelerators {See Korycki, [0047], wherein this reads over “Since it is space efficient, the Bloom filter does not merely remember the list of all the keys. Instead, the Bloom filter maintains a bit vector, where for each key k from the set S, a bit is set at index hash(k) mod M, where hash is a hash function (which may or may not differ from hash functions associated with partition functions), and M is the length of the bit vector.”};
wherein the plurality of hardware accelerators are daisy-chain connected to one another {See Boulet, column 57, line 66 – column 58, line 8, wherein this reads over “ FIG. 32 is a block diagram representation of using the preferred embodiment neurons in a neural network wherein each neuron is one of several base processors 65 in a multiprocessor system 64, with the neuron's Daisy Chain Circuits 67 connected serially.”}; and 
wherein each of the plurality of hardware accelerators is configured to filter streamed data utilizing at least one of a build phase and a probe phase {See Korycki, [0073], wherein this reads over “Bloom filter or other compressed data structure may be used to record key values or other suitable identifiers associated with data entries located in partitions existing at the time of repartitioning”; and [0074], wherein this reads over “a composite partition function is defined for subsequent database operations that is configured to apply the first partition function for data having key values found in the record of key membership or otherwise apply the second partition function for data having key values not found in the record of key membership (block 610)”}. 
	Korycki is directed to the invention of composite partition function techniques which utilize Bloom filters for partitioning and repartitioning.  Korycki fails to disclose the feature of “wherein the plurality of hardware accelerators are daisy-chain connected to one another.”
	Boulet is directed to the invention of searching and sorting data in neural networks.  Boulet discloses “using the preferred embodiment neurons in a neural network wherein each neuron is one of several base processors 65 in a multiprocessor system 64, with the neuron's Daisy Chain Circuits 67 connected serially.”  See Boulet, column 57, line 66 – column 58, line 8.  That is, Boulet discloses a system wherein a plurality of processors may be connected serially in a Daisy Chain setup.  Accordingly, it would have been obvious to one of ordinary skill in the art to serially connect the hardware accelerators of Korycki in the manner disclosed by Boulet for the predictable result of a multi accelerator system which is serially connected.
As per dependent claim 2, Korycki, in combination with Boulet, discloses:
The Bloom filter of claim 1, wherein build phase comprises, for a given one of the plurality of hardware accelerators: 
computing one or more hashes of streamed data {See Korycki, [0036], wherein this reads over “In one approach, the partition functions may be configured as hash functions that when applied to key values for data requests return data identifying partitions of the database corresponding to the key values”}; and 
updating the at least one bit vector if the computed hashes are within a range of a corresponding partitioned portion of the at least one bit vector for the given hardware accelerator {See Korycki, [0038], wherein this reads over “In the example of FIG. 2, the partition function p1 206(1) is configured to map records for keys k1 and k2 to the first partition, which is partition 208(0) in this example. In other words, the partition function p1 206(1) evaluated for keys k1 and k2 returns an identifier for partition 208(0), which is the value zero in this case (e.g., (p1(k1)=p1(k2)=0). Accordingly, data records/values corresponding to keys k1 and k2 may be stored in and accessed from servers/storage associated with the partition 208(0) as represented in FIG. 2. The partition function p1 206(1) is also configured to map records for keys k3 and k4 to the second partition, partition 208(1). Here, the function evaluated for keys k3 and k4 returns an identifier for partition 208(1), which is the value one in this case (e.g., (p1(k3)=p1(k4)=1). Accordingly, data records/values corresponding to keys k3 and k4 may be stored in and accessed from servers/storage associated with the partition 208(1) as represented in FIG. 2”}. 
As per dependent claim 6, Korycki, in combination with Boulet, discloses:
The Bloom filter of claim 1, wherein at least one of the plurality of hardware accelerators comprises a field-programmable gate array {See Korycki, [0087], wherein this reads over “Hardware elements may include components of an integrated circuit or on-chip system, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), and other implementations in silicon or other hardware devices”}. 
As per dependent claim 7, Korycki, in combination with Boulet, discloses:
The Bloom filter of claim 1, wherein the plurality of hardware accelerators are configured to forward the streamed data between respective ones of the plurality of hardware accelerators between a first one of the plurality of hardware accelerators in the daisy chain and a last one of the plurality of hardware accelerators in the daisy chain {See Boulet, column 58, lines 9-27, wherein this reads over “Each daisy chain circuit 67 receives a NEXT signal (the ST signal) from a state machine (not shown) to selectively store the daisy chain input DCI in the DAISY register of a single determined processing unit.”}. 
As per dependent claim 8, Korycki, in combination with Boulet, discloses:
The Bloom filter of claim 1, wherein each of the plurality of hardware accelerators is configured to utilize one or more hash functions to compute bit vector indices for its corresponding partitioned portion of the at least one bit vector {See Korycki, [0047], wherein this reads over “Since it is space efficient, the Bloom filter does not merely remember the list of all the keys. Instead, the Bloom filter maintains a bit vector, where for each key k from the set S, a bit is set at index hash(k) mod M, where hash is a hash function (which may or may not differ from hash functions associated with partition functions), and M is the length of the bit vector.”}. 
As per dependent claim 9, Korycki, in combination with Boulet, discloses:
{See Korycki, [0048], wherein this reads over “The probability of errors may be minimized by extending the length of the bit vector and/or by using multiple hash functions and resolving the membership based on examination of multiple bits settings indicated by these hash functions”}. 
As per dependent claim 13, Korycki, in combination with Boulet, discloses:
The Bloom filter of claim 1, wherein the plurality of hardware accelerators are configured to filter the streamed data by performing string matching in the streamed data {See Korycki, [0047], wherein this reads over “Since it is space efficient, the Bloom filter does not merely remember the list of all the keys. Instead, the Bloom filter maintains a bit vector, where for each key k from the set S, a bit is set at index hash(k) mod M, where hash is a hash function (which may or may not differ from hash functions associated with partition functions), and M is the length of the bit vector. In order to determine the set membership of any given key k, a lookup is performed for the bit at position hash(k) mod M. If the bit is set, the key is a member of the set, otherwise it is not.”}. 
As per dependent claim 14, Korycki, in combination with Boulet, discloses:
The Bloom filter of claim 1, wherein the plurality of hardware accelerators are configured to filter the streamed data by performing a search of the streamed data {See Korycki, [0047], wherein this reads over “Since it is space efficient, the Bloom filter does not merely remember the list of all the keys. Instead, the Bloom filter maintains a bit vector, where for each key k from the set S, a bit is set at index hash(k) mod M, where hash is a hash function (which may or may not differ from hash functions associated with partition functions), and M is the length of the bit vector. In order to determine the set membership of any given key k, a lookup is performed for the bit at position hash(k) mod M. If the bit is set, the key is a member of the set, otherwise it is not.”}. 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korycki et al, in view of Boulet et al, and in further view of Official Notice.
As per dependent claims 11 and 12, the Examiner takes Official Notice that the features directed to “wherein the plurality of hardware accelerators are configured to filter the streamed data by .

Allowable Subject Matter
Claims 3-5, 10, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/Paul Kim/
Examiner
Art Unit 2152



/PK/